Citation Nr: 0628716	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-49 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
injuries incurred at a Department of Veterans' Affairs (VA) 
medical facility (injuries of the head, spine, shoulder, 
knees, ankles, hips, fingers, and vision) as a result of a 
motorcycle accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to December 
1971.  He has been determined to be incompetent for VA 
purposes, effective from June 1993.  See 38 C.F.R. § 3.353 
(2005).  The identity of the veteran's current legal 
custodian is unclear from the evidence of record.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Fargo, North Dakota, 
Regional Office (RO) via the Appeals Management Center (AMC), 
in Washington, D.C. for additional development and 
readjudication.  In February 2006, a supplemental statement 
of the case was issued and the case was returned to the Board 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

A brief chronology of events, and a recitation of the 
appropriate laws and regulation to be applied in this case, 
would be helpful to the understanding of this appeal.  

The veteran was hospitalized for treatment of a psychiatric 
disorder at the Brentwood VA Medical Center (VAMC) in Los 
Angeles, California, from July 21, 1989 through August 5, 
1989.  Emergency room records indicate that the veteran was 
treated at the VAMC Brentwood emergency room on July 26, 1989 
for injuries sustained in a motorcycle accident on that day.  
These injuries included abrasions to the right shoulder, 
right arm, right elbow, right knee, right ankle, and right 
eyebrow.  The veteran also complained of pain on the left 
side of the neck.  The veteran was released from VAMC 
Brentwood on August 5, 1989 with discharge diagnoses 
including major depression with psychosis; borderline 
personality; antisocial personality; and polysubstance 
dependence.   

In September 1990, the veteran filed the current claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
injuries incurred at a VA medical facility as a result of a 
motorcycle accident.  He alleged that while he was a 
psychiatric patient at VAMC Brentwood in July 1989, he was 
given permission by a VA physician to ride his motorcycle on 
the grounds of the VAMC.  He alleged further that, because of 
the medication that he had been administered by VA, he 
wrecked his motorcycle and sustained severe injuries that 
resulted in the loss of part of his memory, impairment of his 
right side, headaches, the loss of vision, and other 
disabilities.  

The veteran's claim was not immediately adjudicated by the 
RO, but was held in abeyance pending the disposition of 
another case that was then before the United States Supreme 
Court regarding the interpretation of 38 U.S.C.A. § 1151.  

In June 1993, while the veteran's claim was in abeyance, the 
veteran was found by the RO to be incompetent for VA 
purposes.  In July 1993, the veteran's brother was appointed 
by VA as his custodian.  

In 1994, the United States Supreme Court released a decision 
in Brown v. Gardner, 115 S. Ct. 552 (1994) that had a direct 
bearing on the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151.  Since the veteran had filed his 38 U.S.C.A. § 1151 
claim prior to a change in law that became effective October 
1, 1997, based upon the holding in Gardner, the issue in the 
instant case was, and continues to be, whether the veteran 
has residuals of injuries sustained in a July 1989 motorcycle 
accident "as a result of" VA hospitalization or medical or 
surgical treatment or examination or vocational 
rehabilitation training.  

With regard to this claim, the veteran is not required to 
show that proximate cause of any additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, as required by the version of 
38 U.S.C.A. § 1151 in effect from October 1, 1997.

The applicable statute and regulations in effect prior to 
October 1, 1997, provided that when any veteran suffered an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation resulted 
in additional disability to the veteran, disability 
compensation was to be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1996).

In determining that additional disability exists, prior to 
October 1, 1997, the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  

As applied to medical treatment, the physical condition prior 
to the disease or injury was the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation was not payable for the continuance or natural 
progress of disease or injuries for which the hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).

In determining whether any additional disability resulted 
from (was caused by or aggravated by) VA hospitalization, 
medical or surgical treatment, or examination, prior to 
October 1, 1997, it was necessary to show that additional 
disability was actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  

The mere fact of aggravation alone would not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1) and (2) (1996).

Compensation was not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which were 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).

In May 1996, the RO issued a decision that denied the 
veteran's claim.  The stated reason for the denial was that 
there was no basis to conclude that the motorcycle accident 
that the veteran incurred in July 1989 was a result of VA 
medical treatment, and that it would be mere speculation to 
conclude otherwise.  The veteran, through his custodian, 
perfected an appeal of that decision.  

During the pendency of the development of the veteran's 
claim, the record reflects changes in the name of the 
veteran's legal custodian for VA purposes.  The most recent 
indication in the record regarding such a change is a 
notation written upon a February 2006 supplemental statement 
of the case cover letter that was directed to an individual 
who was purported to have been the veteran's custodian which 
was later returned by that purported custodian to the RO.  In 
that notation, the purported custodian indicated that she had 
been discharged as the veteran's fiduciary, and that a new 
fiduciary had been named in June 2004.  There is no record in 
the claims file of the identity of the veteran's current 
custodian.  

As noted above, when this matter was last before the Board in 
August 2003, it was remanded to the RO via the AMC for 
additional development and readjudication.  The requested 
development included another attempt to obtain VA medical and 
police records pertaining to the July 1989 motorcycle 
accident that is the subject of the current appeal.  It also 
required that the veteran be afforded an orthopedic 
examination, a neurological examination, and an ophthalmology 
examination for the purpose of determining whether it is at 
least as likely as not that the veteran has any current 
disability that is the result of the motorcycle accident in 
question.  

It appears that while appropriate development was completed 
regarding the outstanding VA medical and police records, the 
latter directives of the scheduling the veteran for the 
requested examinations were abandoned because of the stated 
inability of the RO or the AMC to locate the veteran.  
Ultimately, efforts to locate the veteran were completely 
abandoned because an administrative note was purportedly 
found in the VA system that identified the veteran as a 
"fugitive felon."  

The Board finds that certain deficiencies in the efforts that 
were made to fulfill the directives outlined in the August 
2003 remand need to be corrected.  First and foremost, it is 
noted that the veteran has been adjudicated as being 
incompetent for VA purposes.  In the case of a veteran under 
such a disability, it is imperative that all critical 
procedures be followed in the development of a claim for 
benefits.  In the instant case, only a perfunctory effort was 
made to locate either the veteran or the veteran's custodian.  
The claims file, in fact, gives no indication as to the 
identity of the veteran's current custodian.  In such cases, 
the Veterans Services Officer is authorized to make 
determinations as to the person or legal entity to be 
appointed legal custodian to receive Department of Veterans 
Affairs payments on behalf of a beneficiary who is 
incompetent.  38 C.F.R. § 13.58 (2005).  Only after an 
incompetent veteran has been appointed a custodian, can it be 
determined whether adequate efforts have been made to locate 
him.  

Secondly, there is no documentation of the efforts that were 
made to locate the veteran or his custodian.  Attempts were 
apparently made to contact the veteran by mail through 
certain post office boxes in Fargo, North Dakota, but no 
effort was made to locate the veteran at his home town in 
Crookston, Minnesota.  It is noted in that regard that the 
online telephone directory for that town includes an 
individual with the same name as the veteran.  Moreover, no 
effort was made to contact the veteran through his brother, a 
former custodian.  Given the veteran's status as incompetent 
for VA purposes, it is incumbent upon VA to make such 
additional efforts prior to foreclosing the development of a 
disabled veteran's claim for benefits.  

Further, it is noted that the AMC abandoned any efforts to 
locate the veteran after simply finding an undocumented and 
unverified VA notation indicating the veteran to be a 
"fugitive felon."  Making a determination to cease the 
mandated development of a veteran's claim must require 
greater authentication and documentation.  

Finally, it is noted that in May 2004, the VBA AMC issued a 
letter to the veteran through a former custodian that 
attempted to give notice of the provisions of the Veterans 
Claims Assistance Act (VCAA).  This letter was inadequate for 
several reasons.  Significantly, it initially referenced a 
claim of entitlement to service connection for post-traumatic 
stress disorder rather than the § 1151 claim.  The VBA AMC 
compounded this error when it failed to provide the 
appropriate version of 38 U.S.C.A. § 1151 in the body of the 
letter.  The letter in question indicated that evidence 
showing fault on the part of VA or an event not reasonably 
foreseeable would have to be produced for the veteran to be 
successful under 38 U.S.C.A. § 1151.  The decision should 
have applied the more liberal non-fault standard noted above.  

Given the foregoing discrepancies in the record, the Board 
finds that a remand is unavoidable in this instance.  The 
Board is restrained by CAVC precedent from proceeding without 
the RO having followed all of the Board's own directives.  
38 C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  On that basis, it is determined that further notice 
is required to be provided to the veteran concerning the 
information necessary to be successful in his claim, and that 
obtaining additional medical opinions is necessary for a 
fully informed evaluation of the claim on appeal.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The VBA AMC should determine the 
identity of the veteran's current 
custodian.  If no current custodian has 
been located, the VBA AMC should work 
through the Veterans Services Officer at 
the RO, who is authorized to make 
determinations as to the person or legal 
entity to be appointed legal custodian.  
38 C.F.R. § 13.58 (2005).  

3.  The VBA AMC should make an exhaustive 
effort to locate the veteran.  Such 
efforts should include a search of 
telephone records in Crookston, 
Minnesota, or any other known residence 
of the veteran.  If necessary, an attempt 
to contact the veteran should be made 
through any former custodian, including 
the veteran's brother.  All efforts 
should be documented in the claims file.  
If it is determined that the veteran is a 
"fugitive felon," authentication of that 
status must also be documented in the 
claims file.  

4.  The VBA AMC should provide the 
veteran through his current custodian a 
letter notifying him of the provisions of 
the VCAA and their effect on his 
particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim with 
consideration of the appropriate version 
of 38 U.S.C.A. § 1151 governing his claim 
as noted above.  This letter must also 
contain a statement as to which portion 
of evidence, if any, is to be provided by 
the claimant and which, if any, VA will 
attempt to obtain for the claimant.  He 
should also be requested to submit any 
evidence in his possession that pertains 
to the claim.  The VBA AMC should also 
insure that the notice complies with the 
provisions of Dingess/Hartman, Nicholson, 
19 Vet. App. 473 (2006).

5.  After the development requested above 
has been completed to the extent 
possible, VBA AMC must make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following: an orthopedic examination to 
show the nature and extent of any 
disabilities of the spine, shoulder, 
knees, ankles, hips, and fingers.  In the 
written report, the examiner should list 
all disorders related to the spine, 
shoulder, knees, ankles, hips, and 
fingers.  For each diagnosis, the 
examiner is requested to state a medical 
opinion as to whether it is at least as 
likely as not that the veteran's 
disabilities are the result of the 
motorcycle accident he had in July 1989.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

6.  The VBA AMC must make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following:  a neurological examination to 
show the nature and extent of any 
disabilities of the spine, head, or eyes.  
In the written report, the examiner 
should list all disorders related to the 
spine, head, and eyes.  For each 
diagnosis, the examiner is requested to 
state a medical opinion as to whether it 
is at least as likely as not that the 
veteran's disabilities are the result of 
the motorcycle accident he had in July 
1989.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.

7.  The VBA AMC must make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following:  an ophthalmology examination 
to show the nature and extent of any 
disabilities of the eyes. In the written 
report, the examiner should list all 
disorders related to the eyes.  For each 
diagnosis, the examiner is requested to 
state a medical opinion as to whether it 
is at least as likely as not that the 
veteran's disabilities are the result of 
the motorcycle accident he had in July 
1989.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand.

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  Thereafter, the VBA AMC should 
consider all of the evidence of record 
and readjudicate the veteran's claim.  If 
a complete grant of the claim remains 
denied, the veteran through his 
custodian, as well as the veteran's 
representative, should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  In particular, the supplemental 
statement of the case should apply the 
appropriate version of 38 U.S.C.A. § 1151 
for cases such as the veteran's filed 
prior to October 1, 1997, determining 
specifically whether the veteran has any 
current disability that is the result of 
VA treatment, without regard to fault or 
whether the resulting disability was 
reasonably foreseeable.  VAOPGCPREC 40-
97, 63 Fed. Reg. 31263 (1998).  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination without good cause shown may adversely affect 
the outcome of his claim and may result in a denial.  
38 C.F.R. § 3.655 (2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

